DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II, V, VIII and X in the reply filed on 03/12/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 2 and 5-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.
Claims 1, 3 and 4, drawn to elected Species, are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (9,222,666).
In re Claim 1:  Liu teaches a pilot burner assembly (Figs. 1 and 6) for a combustion volume (4/9) of a gas turbine engine (col. 1 ll. 23), the pilot burner assembly comprising: 
a pilot burner (3, Figs. 1 and 6) comprising a burner face (having pilot injection orifices 51) having a plurality of pilot-fuel injection holes (col. 7 ll. 1-2) adapted to provide a pilot-fuel (via 51) to the combustion volume for combustion; 

 pilot-air supply line (6) adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face (see Fig. 6). 
In re Claim 3:  Liu teaches the invention as claimed and as discussed for Claim 1, above.  Liu further teaches a premixing chamber (3; col. 5 ll. 23-27), wherein the premixing chamber is fluidly connected to the pilot-fuel supply line (see Fig. 1) for receiving the pilot-fuel and to the pilot-air supply line for receiving the pilot-air (see Fig. 1), and wherein the premixing chamber is adapted to form a pilot-fuel/pilot-air premix within the premixing chamber and comprises an outlet fluidly connected to (exit of 3) the pilot-fuel injection holes to provide the pilot-fuel/pilot-air premix to the combustion volume (9) for combustion. 
In re Claim 4:  Liu teaches the invention as claimed and as discussed for Claims 1 and 3, above.  Liu further teaches wherein the premixing chamber is formed within a body of the pilot burner (see Fig. 1). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARUN GOYAL/Primary Examiner, Art Unit 3741